Citation Nr: 1624965	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2. Entitlement to service connection for lung cancer, to include as secondary to tuberculosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1948 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama.

A hearing was held on September 12, 2014 by means of video conferencing
equipment with the Veteran in Montgomery, Alabama, before Kathleen K.
Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)
and who is rendering the determination in this case.  A transcript of the hearing
testimony is in the claims file.

In October 2014 and July 2015, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.


FINDINGS OF FACT

1. Active or inactive pulmonary tuberculosis, or other forms of tuberculosis, did not manifest during active service or within three years of service separation, and any current tuberculosis is not related to service.

2. The Veteran's lung cancer is not related to service.
CONCLUSIONS OF LAW

1. The criteria for establishing service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.370, 3.371, 3.374 (2015).

2. The criteria for establishing service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter, sent in February 2008, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claims.

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), service personnel records, and post-service treatment records from Lyster Army Hospital at Ft. Rucker.  Private treatment records are also on file.  Regarding additional treatment records from Lyster Army Hospital, in January 2010, the RO requested records from May 1969 to the present; records were received dating from March 1980 to the present.  In February 2014, the RO contacted the National Personnel Records Center (NPRC) to request records from July 1968 to May 1969, however no records from that time period could be obtained.  In December 2014, the RO contacted the NPRC to request records dating from May 1969 through December 1971; no additional records could be located.  Finally, the RO contacted the Veteran by telephone in May 2015, apprised him of the negative findings, and requested that he submit any Lyster Army Hospital records in his possession dating from May 1969 through December 1971.  The Veteran replied that he did not have any records.  The Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159, and that further attempts to obtain additional treatment records would be futile.    

When government records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing government records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

Additionally, the Veteran was first afforded VA examinations for his conditions in December 2014.  Because the December 2014 examiner did not provide adequate rationales for his conclusions, the Veteran was afforded new examinations in April 2015.  In his April 2015 examination report and November 2015 addendum opinion, the examiner detailed the Veteran's assertions, obtained an accurate history, and provided factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was advised of the opinions and had the opportunity to respond.  Accordingly, the Board finds that VA's duty to assist has been met.  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  Additional treatment records from Lyster Army Hospital were requested, VA examinations were conducted, and an addendum opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under section 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A. Tuberculosis

The Veteran contends that he contracted tuberculosis (TB) during service in Taiwan, tested positive for TB on a May 1969 Tine test, and subsequently underwent treatment for 12 to 18 months at Lyster Army Hospital at Ft. Rucker, Alabama.  

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  Evidence of activity on comparative study of radiographic films showing pulmonary tuberculosis in service or within the 3-year presumptive period provided by 38 C.F.R. § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. §§ 3.370, 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374.

Chest x-rays taken in connection with the June 1948 entrance examination showed numerous healed calcifications in and about both hilar areas.  The impression was healed tuberculosis, not considered disqualifying.  The Veteran's lungs were reported as normal on an October 1951 discharge/re-enlistment examination.  A February 1952 chest x-ray showed some hazy infiltration in both bases with marked 
calcification of several of the hilar lymph nodes noted.  Also noted were numerous discreet rounded areas of increased density varying from 2 to 3 millimeters in diameter throughout both lungs, primarily over the lower part of the lungs.  The impression was 1. pneumonitis, 2. previous histoplasmosis or arrested tuberculosis. A diagnosis of primary pneumonia was provided at that time.  The Veteran's lungs were reported as normal on an August 1957 relief from active duty examination, and his history of hospitalization for pneumonia was noted.  A July 1960 chest x-ray revealed calcification of both lungs consistent with healed histoplasmosis and no active disease.  The Veteran endorsed normal lung function on an August 1963 report of medical history, and an examination conducted at that time found normal lung condition.  A TB test was administered in September 1967, but the results are not of record.  On the Veteran's January 1968 separation examination, the Veteran's lungs were noted as normal.  On the accompanying medical history report, the Veteran reported trouble breathing and chest pains.  He also denied having TB.  The note from the clinician indicates that the pain or pressure in the chest was related to anything that increased intra-abdominal pressure.  

After service, an immunization record reflects that a Tine test was administered in 1969.  However, no results from that test were reported.  The first record from Lyster Army Hospital is a March 1980 x-ray report showing calcifications in both hilar regions, with no active infiltrations or consolidations present.  X-rays in December 1983 and April 1985 revealed calcifications in both lungs with emphysematous changes.  An August 1994 chest x-ray showed no evidence of active pulmonary pathology.

In March 2007, a chest x-ray was performed by a private provider.  A radiologist, Dr. D., indicated that the x-ray revealed a possible lung carcinoma and stated that potential etiology such as an inflammatory process or reactivation of tuberculosis could not be ruled out.  Subsequently, the Veteran's private physician, Dr. F., reported that the Veteran has a history of TB exposure with old TB noted on a [old] chest x-ray, with a recent x-ray showing a new mass-like density in the right mid lung field.  Dr. F. diagnosed lung cancer with resection associated with old scarring from tuberculosis.  In April 2007, Dr. G., a surgeon, performed a lobectomy and diagnosed right lower lobe lung cancer.  In a subsequent letter, Dr. G. noted that the Veteran had a prior history of tuberculosis in the remote past.

The Veteran first underwent a VA examination in December 2014.  The Veteran reported that he was diagnosed with TB in February 1952, and that he was treated for TB at Ft. Rucker in 1971.  He denied any current treatment and reported that TB did not hinder his functionality.  The examiner reported that the Veteran had never been diagnosed with active or inactive TB and did not have skin or quantiferon-TB gold testing showing active disease.  Solely based on the Veteran's report of TB treatment in 1971, the examiner noted that the Veteran had inactive pulmonary TB.  A chest x-ray was performed in conjunction with the examination, which revealed emphysema.

As previously noted, the Veteran was afforded another VA examination in April 2015.  The Veteran reported that he was treated for pneumonia in 1952, had a positive TB skin test in 1969 and was treated for approximately 16 months after that time.  The examiner noted the positive 1969 TB test based on the Veteran's report of the test result.  The examiner reported that the December 2014 chest x-ray showed post-surgical changes at the mediastinum and right hemithorax, and an x-ray conducted in conjunction with the current examination noted surgical changes related to the lobectomy.  He provided an impression of no acute abnormalities with bilateral calcified granulomas.  

The examiner opined that the February 1952 chest x-ray report represented a differential diagnosis from TB, as, during that time period, respiratory conditions were principally diagnosed by x-ray.  Additionally, he explained the January 1968 report of chest pain and pressure as a report of a common symptom which could have been attributable to multiple conditions.  He also noted that the April 1985 and August 1994 chest x-rays were normal, and that the April 2007 lobectomy report did not show evidence of TB.  He also opined that it was unlikely that either active or inactive TB was related to service, noting that no TB test results are of record, and that the in-service and post-service chest x-rays did not show TB findings.  While the Veteran reported that he had a positive TB test in May 1969, no records of a positive test or subsequent treatment were present.  In November 2015, the examiner provided an addendum opinion, reporting that he had reviewed the May 1969 Tine test.  However, as that test did not indicate its result, no change to his opinion was warranted.

After review of the record, the Board finds that service connection for tuberculosis is not warranted.   

At the outset, the Board finds that the probative evidence does not reflect that tuberculosis was present in service or within three years following separation.  While the Veteran has claimed that he contracted TB in service, tested positive for TB in 1969, and received treatment from 1969 to 1971 at Lyster Army Hospital, the claims file contains medical records from Lyster Army Hospital beginning in 1980, but no records of treatment during the time period identified by the Veteran.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, no signs or symptoms indicative of TB were found in the STRs.  The Veteran's lungs were reported as normal on service examinations conducted in October 1951, August 1957, August 1963, and January 1968, and the Veteran denied ever having TB on the history report taken in conjunction with that examination.  A July 1960 chest x-ray did not reveal TB symptomatology.  Concerning the February 1952 x-ray report and January 1968 complaints of chest pains, the 2015 VA examiner found those reports to not be indicative of TB symptomatology, and opined that active TB was not present in service or within the presumptive period.  The Board finds that his opinion, provided after examining the Veteran, is highly probative, as it reflects consideration of all relevant facts as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  By contrast, to the extent that Drs. D., F., and G., offered opinions that scarring on past x-ray reports is representative of manifestations of TB during service, the factual premises on which they based their opinions are unknown, and they did not provide supporting rationales for their conclusions.  Id.  Therefore, the Board finds the VA examiner's opinion to be of greater probative value than those offered by the private physicians.  Additionally, the VA examiner's interpretation of the February 1952 x-ray result as showing pneumonia is supported by the Veteran's testimony that he was treated for pneumonia in 1952 not TB.  Therefore, the Board finds the STRs showing no TB symptoms during service to be more probative as to the Veteran's health status in service, and during the presumptive period, than his current recollections being provided over 45 years after service, and which are unsupported by medical records documenting contemporaneous TB symptoms or treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  As such, the Board now turns to the question of whether there is a causal relationship between any current tuberculosis and service.

The Board finds the April 2015 VA examiner's opinion, that any active or inactive TB is unlikely to be related to service, to be highly probative.  His opinion is supported by the evidence of record, including the negative in-service chest x-rays, as well as the April 1985, August 1994, and April 2007 treatment records showing no evidence of TB.  Although the examiner stated in April 2015 that the Veteran "likely had latent TB," his report shows that that statement was based on the Veteran's account of the May 1969 Tine test being revealed as positive.  As the examiner noted, no result was available for that test.  Moreover, the examiner explicitly considered the May 1969 tine test with no results reported in his addendum opinion and did not change his conclusion.  Once again, the Board finds his opinion to be highly probative.   See Nieves-Rodriguez, supra.  There is no medical opinion of record to the contrary.

The Board acknowledges the Veteran's belief that his TB is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of TB.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of TB is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of TB is not competent medical evidence.  The Board finds the opinion of the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.
In short, the preponderance of the probative evidence indicates that tuberculosis was not shown in service or during the presumptive period, and that any current TB is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Lung Cancer

The Veteran contends that his lung cancer is related to his TB.  Specifically, he points out Dr. D.'s March 2007 statement that an inflammatory process or reactivation of TB may have caused lung carcinoma, Dr. F.'s diagnosis of lung cancer with resection associated with old scarring from tuberculosis, and Dr. G.'s April 2007 letter noting the Veteran's history of TB.  As the Board has found the Veteran's TB not to be service-connected, a claim for service connection on a secondary basis is unavailable.  Thus, the Board will analyze the claim on a direct basis.  

As previously discussed, the Veteran's lungs were reported as normal on in-service examinations, the February 1952 chest x-ray showed active pneumonia, the July 1960 chest x-ray showed no active disease, and the Veteran reported trouble breathing and chest pains on the January 1968 report of medical history at separation.  

The first report of lung cancer comes from Dr. D.'s March 2007 chest x-ray which revealed possible lung carcinoma.  Dr. F. subsequently noted a mass-like 
density in the right mid lung field and diagnosed lung cancer with resection associated with old scarring from tuberculosis.  In April 2007, Dr. G. diagnosed right lower lobe lung cancer.

During his September 2014 Board hearing, the Veteran testified that he quit smoking 35 years ago.  

At the December 2014 VA examination, the Veteran reported moderate-to-severe constant soreness under his right armpit.  He reported treatment with Lortab every four hours, as needed.  The chest x-ray revealed emphysema.  

During the April 2015 VA examination, the Veteran reported fatigue and dyspnea on exertion with periodic hoarseness and right chest wall pain.  He also reported that he smoked since separating from service until approximately 1989.  A chest x-ray revealed blunting of the right costophrenic angle with surgical changes related to the right lower lobectomy.  The lungs were equal and clear bilaterally with decreased breath sounds to the right lung base.  The examiner noted that the 1985 and 1994 chest x-rays showed no evidence of lung cancer, and reported that the Veteran's cigarette smoking placed him at an increased risk of lung cancer.  Therefore, he opined that it was unlikely that the Veteran's lung cancer is related to service, to include TB.  Although the Veteran testified that he quit smoking in approximately 1979, that account represents 10 years of post-service smoking, and, along with the in-service and 1985 and 1994 chest x-ray reports, support the examiner's conclusion that the Veteran's current lung cancer is not related to service.  Therefore, the Board affords his opinion great probative weight.  See Nieves-Rodriguez, supra.  There is no medical opinion of record to the contrary.
Once again, to the extent that Drs. D., F., and G. provided opinions linking the lung cancer to TB, as noted, TB is not service-connected.  Thus, service connection is not available on a secondary basis.  Additionally, the Veteran has not shown that he has specialized training sufficient to render an opinion on the cause of his lung cancer.  See Jandreau, supra.  In this regard, the diagnosis and etiology of lung cancer is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his lung cancer not competent medical evidence.  The Board finds the opinion of the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the probative evidence indicates that lung cancer is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for tuberculosis is denied. 

Entitlement to service connection for lung cancer is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


